J-A14032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    REBECCA F. YOUNG,                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    KEITH W. YOUNG                             :
                                               :
                      Appellee                 :      No. 77 EDA 2018


              Appeal from the Decree Entered November 29, 2017
             in the Court of Common Pleas of Northampton County
                Domestic Relations at No.: C-48-CV-2012-6428


BEFORE:      GANTMAN, P.J., SHOGAN, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                               FILED AUGUST 30, 2018

       Appellant, Rebecca F. Young (Wife), appeals from the divorce decree

entered on November 29, 2017, which made final the March 23, 2017 order

dismissing her exceptions to the Divorce Master’s report.1 We affirm.

       We take the relevant facts and procedural history of this case from the

trial court’s May 15, 2017 opinion and our independent review of the certified

record.    Wife and Appellee Keith W. Young, (Husband), were married in

February of 1977. Wife filed a complaint in divorce on July 5, 2012. The

parties appeared for a hearing before a Divorce Master on December 6, 2016,

at which Wife proceeded pro se.

____________________________________________


1 We note that a pre-divorce order cannot be reviewed until it has been
rendered final by the entry of a decree in divorce. See Wilson v. Wilson,
828 A.2d 376, 378 (Pa. Super. 2003).

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A14032-18



       On   January     9,   2017,    the      Master   filed   a   report   detailing   his

recommendations regarding the equitable distribution of the parties’ marital

assets and Husband’s support obligations. Wife filed pro se exceptions to the

Master’s report on January 19, 2017. She did not appear at the scheduled

February 21, 2017 hearing on the exceptions.                The trial court relisted the

matter for March 21, 2017, and instructed Wife that she must comply with

Northampton County Local Rule of Civil Procedure N1920.55-2, regarding

transcription of the record before a Divorce Master.2 (See Order, 2/22/17).

The court advised that “[f]ailure to comply with this Rule will result in the

dismissal of the Exceptions.” (Id.).

       Wife retained current counsel to represent her on March 8, 2017, and

she requested another continuance.               The trial court denied this request,

____________________________________________


2   Local Rule N1920.55-2, Exceptions to Divorce Master’s Report, provides:

       (a) If exceptions are filed to the report of a Divorce Master, the
       excepting party shall within ten (10) days arrange for the
       transcribing of the testimony for filing with the court and pay to
       the stenographer within said time the estimated cost thereof,
       unless the court on motion shall grant an extension for cause
       shown. The completed transcript shall be filed within thirty (30)
       days of the filing of the exceptions unless the court on motion shall
       grant an extension for cause shown.

       (b) Absent good cause shown, failure of the excepting party to act
       promptly in accordance with (a) above to pay the cost and secure
       the transcript shall result in the dismissal of said exceptions by
       the court upon motion.

Rule N1920.55-2.



                                            -2-
J-A14032-18



reiterated its admonition regarding Rule N1920.55-2, and advised that

counsel could either argue the exceptions at the hearing, or the court would

accept the matter on the briefs. (See Order, 3/10/17, at 1-2). Wife’s counsel

did not appear at the March 21, 2017 proceeding, and the parties submitted

briefs to the court. Wife had not secured the transcript of the hearing before

the Master, or demonstrated that she had paid for it, nor had she filed a motion

requesting an extension of time to obtain it. (See Order, 3/23/17). On March

23, 2017, the trial court dismissed Wife’s exceptions with prejudice, for her

failure to comply with Rule N1920.55-2. (See id.). The court entered the

divorce decree on November 29, 2017. This timely appeal followed.3

       Wife raises the following overlapping issues for our review:

       [1.] Did the [trial c]ourt err by not determining Wife was denied
       due process by not being allowed or advised to retain counsel for
       the master’s hearing?

       [2.] Did the [trial c]ourt err by not determining Wife was denied
       due process by having her claim of equitable distribution decided
       when by the Master’s own admission almost 70% of the issues
       required to be addressed by statute are not even mentioned,
       much less established?

       [3.] Did the [trial c]ourt err by not determining Wife was denied
       due process when her request to leave the record open in order
       to bring forth two (2) subpoenaed witnesses was denied as the
       Master felt them unnecessary?



____________________________________________


3 Wife timely filed a court-ordered concise statement of errors complained of
on appeal on January 23, 2018. See Pa.R.A.P. 1925(b). The trial court
entered a Rule 1925(a) statement on February 6, 2018, in which it referred
this Court to its previous opinion, filed May 15, 2017. See Pa.R.A.P. 1925(a).

                                           -3-
J-A14032-18


      [4.] Did the [trial c]ourt err by not directing a second hearing be
      held to establish at least a whisper of seven of the eleven
      enumerated subsections of 23 Pa.C.S.A. § 3502 to be addressed?

      [5.] Did the [trial c]ourt err by not directing that a second hearing
      be held in order to allow the Master an opportunity to provide a
      discussion and rationale for the split of the assets?

      [6.] Did the [trial c]ourt err when it denied the exceptions of
      [Wife] when a transcript was ordered but could not be completed
      prior to the hearing on the exceptions?

      [7.] Was [Wife] denied her due process by not being allowed the
      opportunity to be heard through presenting her own testimony?

(Wife’s Brief, at 31-33).

      We begin by noting:

             [a] trial court has broad discretion when fashioning an
      award of equitable distribution. Our standard of review when
      assessing the propriety of an order effectuating the equitable
      distribution of marital property is whether the trial court abused
      its discretion by a misapplication of the law or failure to follow
      proper legal procedure. We do not lightly find an abuse of
      discretion, which requires a showing of clear and convincing
      evidence. This Court will not find an abuse of discretion unless
      the law has been overridden or misapplied or the judgment
      exercised was manifestly unreasonable, or the result of partiality,
      prejudice, bias, or ill will, as shown by the evidence in the certified
      record. In determining the propriety of an equitable distribution
      award, courts must consider the distribution scheme as a whole.
      We measure the circumstances of the case against the objective
      of effectuating economic justice between the parties and achieving
      a just determination of their property rights.

            Moreover, it is within the province of the trial court to weigh
      the evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.    We are also aware that a master’s report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.


                                       -4-
J-A14032-18



Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (citations and

quotation marks omitted).

       Wife’s first three issues allege the denial of her due process rights at the

hearing before the Divorce Master, at which she proceeded pro se.            (See

Wife’s Brief, at 55-60). Wife argues that she was denied due process because

she did not adequately waive her “right” to counsel, and because the Master

made his decision based on an insufficient record and without testimony from

her or two subpoenaed witnesses. (Id. at 55; see id. at 55-60).4 These

issues are waived.

       An appellate brief must support the claims presented with citation to

and discussion of pertinent legal authorities. See Pa.R.A.P. 2119(a)-(c). “This

Court will not act as counsel and will not develop arguments on behalf of an

appellant.” Krauss v. Trane U.S. Inc., 104 A.3d 556, 584 (Pa. Super. 2014)

(citation omitted). “When deficiencies in a brief hinder our ability to conduct

meaningful appellate review, we may dismiss the appeal entirely or find

certain issues to be waived. Pa.R.A.P. 2101.” Id. (case citation omitted).

       Here, Wife has cited one criminal case concerning PCRA relief, (for the

general proposition that due process requires an opportunity to be heard and

to defend oneself before a fair tribunal), throughout her six-page argument,

____________________________________________


4 Wife claimed that she subpoenaed two witnesses, the parties’ son and a
stockbroker, who did not appear at the Master’s hearing. (See Wife’s Brief,
at 58-59). However, she did not provide confirmation to the Master that these
individuals had actually been subpoenaed. (See Master’s Report, 1/09/17, at
2 n.1; N.T. Hearing, 12/06/16, at 120).

                                           -5-
J-A14032-18



wherein she purports to raise three questions. (See Wife’s Brief, at 55-60)

(citing Commonwealth v. Turner, 80 A.3d 754 (Pa. 2013), cert. denied sub

nom. Turner v. Pennsylvania, 134 S. Ct. 1771 (2014)). Wife has failed to

discuss the law applicable in the civil divorce context, or to apply these

precepts to the facts of this case. Therefore, she has waived her first three

claims. See Pa.R.A.P. 2101, 2119(a)-(c); Krauss, supra at 584; see also

Kanter v. Epstein, 866 A.2d 394, 402 (Pa. Super. 2004), appeal denied, 880
A.2d 1239 (Pa. 2005), cert. denied, 546 U.S. 1092 (2006).

      Moreover, her issues would not merit relief. “The law is well settled that

there is no right to counsel in civil cases.” Rich v. Acrivos, 815 A.2d 1106,

1108 (Pa. Super. 2003) (citation omitted). Additionally, a pro se litigant “is

not entitled to any particular advantage because [s]he lacks legal training.”

Id.   (citation omitted).   “Further, any layperson choosing to represent

h[er]self in a legal proceeding must, to some reasonable extent, assume the

risk that h[er] lack of expertise and legal training will prove h[er] undoing.”

Id. (citations and internal quotation marks omitted). In short, an uncounseled

litigant cannot expect the court to act as her attorney. See Krauss, supra

at 584.

      Here, the trial court provided the following analysis of Wife’s claims:

            While [Wife] proceeded without counsel at the parties’
      hearing before [the Master], the record reflects that [she] was
      previously represented by three different attorneys throughout
      the parties’ divorce proceedings. Moreover, [Wife] was able to
      retain [current counsel] for her appeal, demonstrating her ability
      to retain counsel when she chooses.


                                     -6-
J-A14032-18



             [Wife] proceeded without legal counsel at the parties’
       hearing before [the Master] at her own risk. Neither [the Master],
       nor this court were required to suspend procedural rules or walk
       [Wife] through the procedural requirements necessary to reach
       the merits of [her] claims. . . .

(Trial Court Opinion, 5/15/17, at 7-8) (citations and footnote omitted).

       We agree. Thus, Wife’s first three issues would not merit relief, even if

they were not waived.5

       In Wife’s fourth, fifth, and sixth issues, she argues that the trial court

erred by not directing the Master to hold a second hearing to supplement the

record, and by dismissing her exceptions without first allowing a continuance

for production of the Master’s hearing transcript. (See Wife’s Brief, at 60-63).

However, Wife neither discusses nor cites any legal authority in her

arguments on these three issues, which collectively span only two and one-

half pages. (See id.). These undeveloped claims therefore are waived.6 See

Pa.R.A.P. 2101, 2119(a)-(c); Krauss, supra at 584.

       In her final issue, Wife reiterates her argument that she was denied due

process at the Master’s hearing because she was not permitted to testify, and

requests that this Court remand for completion of the record. (See Wife’s


____________________________________________


5 We note that Wife’s repeated assertion that she was not allowed to testify at
the Master’s hearing, (see Wife’s Brief, at 56-58, 63-65), is belied by the
record, which shows that the Master did give her the opportunity to testify.
(See N.T. Hearing, 12/06/16, at 120-21).

6 Wife appears to concede that her argument regarding the necessity for a
second Master’s hearing to supplement the record is a regurgitation of her
second issue. (See Wife’s Brief, at 60-61).

                                           -7-
J-A14032-18



Brief, at 63-65) (again citing Turner, supra). This issue is waived and would

not merit relief, for the reasons discussed above.   (See supra, at *5-7).

Accordingly, Wife’s final claim fails.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/18




                                         -8-